Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 26, 2022 was received. Claims 1 and 21-22 were amended. Claims 2, 4-5, 7 and 11-20 were canceled. No claim was added.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 15, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable by Sorenson (US20130286567) in view of in view of Cox (US20130251889), Yasuda (US4980196) and Carmody (US5549784).
Regarding claim 1, Sorenson teaches a method of applying a protective coating on a substrates (abstract), wherein the coating is parylene (paragraphs 0046). Sorenson teaches to deposit the parylene coating the substrate in a coating element of an apparatus 100, wherein the apparatus comprises pretreatment elements and post treatment elements to pretreat and post-treat the substrate and the apparatus is isolated from the external environment (paragraphs 0019, 0043 and 0046). The apparatus reads on the limitations of multipurpose depositing chamber as it is a big space that is isolated from the external environment with the capability of deposition and other treatments. Sorenson teaches to pretreat the substrate before depositing the parylene in the multipurpose deposition chamber by plasma treatment (paragraphs 0035, 0037 and 0041). Sorenson also teaches to post treat the substrate after depositing the parylene in the multipurpose depositing chamber (paragraphs 0019 and 0062). Sorenson teaches the deposition of parylene is performed under vacuum pressure (paragraph 0049). Sorenson further teaches the parylene is delivered to the coating element 114 (part of the multipurpose deposition chamber 100) from a pyrolsis chamber 126 (pyrolizer) through a valving system 128 (paragraphs 0048, 0051-0053, see figure 1). Sorenson teaches the pyrolsis chamber 126 is separate and isolated from the coating element 114 (and the multipurpose deposition chamber 100) except when the valve 134 and 136 are opened (paragraph 0055), thus, Sorenson teach the pyrolizer 126 is external to the coating element 114 but does not explicitly teaches it is external to the multipurpose depositing chamber 100. However, it is well settled that the particular placement of parts (rearrangement of parts) was held to be an obvious matter of design choice (MPEP 2144.04 VI. C.). Particularly, Sorenson teaches the pyrolizer 126 is separated and isolated from the coating element 114 and the multipurpose deposition chamber 100 except through the valve 134 and 136 (paragraph 0055 and figure 1), thus, it would be obvious to one of ordinary skill in the art to place the pyrolizer 126 inside or outside of the multipurpose chamber as long it is connected to the coating element 114 through the valving system 134 and 136. 
Sorenson does not explicitly teach to maintaining pressure and not break vacuum in the multipurpose deposition chamber between he pretreatment and the deposition parylene and maintaining pressure and not breaking vacuum in the multipurpose deposition chamber between the post treatment and the depositing the parylene. However, Cox teaches a method of forming a parylene protective coating on a substrate in a similar multipurpose deposition chamber (abstract, paragraphs 0009, 0012) and disclose the substrate is isolated from the environment external to the coating apparatus while applying a protective coating to one or more substrate to provide vacuum and prevent contamination to the substrate and the coating (paragraph 0029), thus, Cox teaches to the whole apparatus including the pretreatment and posttreatment elements are under vacuum (maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment as suggested by Cox in the method of Sorenson because Cox teaches such method is able to provide vacuum for the deposition process and also prevent continuations for the substrate and the coating (paragraph 0029). 
Sorenson in view of Cox does not explicitly teach the pretreatment is an O2 or an O2/Ar plasma pre-treatment of the substrate. Sorenson teaches a plasma treatment is performed directly on the surface of the substrate (paragraph 0037). However, Yasuda teaches a method of forming a film on the substrate (abstract) and discloses an oxygen or oxygen/argon plasma are performed on the surface of the substrate before a parylene film is formed (column 2 lines 50-60, column 10 lines 20-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to treat the surface of the substrate with an oxygen or oxygen/argon plasma as suggested by Yasuda in the method for depositing parylene as disclosed by Sorenson in view of Cox because Yasuda teaches such plasma enhance the adhesion between the surface of the substrate and the parylene coating (column 2 lines 48-60). 
Sorenson in view of Cox and Yasuda does not explicitly teach the post-treatment process is an O2/SF6 plasma post-treatment of the substrate. However, Carmody teaches a method of fabricating integrated circuits by for etching of insulating film, including parylene (abstract, column 1 lines 10-15; column 4 lines 15-20). Carmody teaches to plasma etch the parylene insulating film comprising fluorine, oxygen and helium, wherein the fluorine gas comprises SF6 (column 3 lines 34-36, 45-51; column 4 lines 14-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to further treat the parylene layer an O2/SF6 plasma as suggested by Carmody in the method for depositing parylene as disclosed by Sorenson in view of Cox and Yasuda because Carmody teaches such etching is performed to create contact openings in the insulating layer between the interconnects and the source and drain regions in the integrated circuits substrate (column 1 lines 15-25), which desired by Sorenson (paragraphs 0019 indicates post processing includes removing part of the protective coating from surfaces and features or components that are to remain exposed through or laterally beyond a protective coating), in addition, Carmody teaches the use of such fluorine and oxygen gas chemistry to obtain a more uniform etch, including etching a poly(p-xylylene or parylene layer (column 2 lines 45-48).
Regarding claim 3, Yasuda teaches the pretreatment is a DC (direct current) plasma pretreatment of the substrate (column 10 lines 20-25). 
 Regarding claim 9, Carmody teaches to plasma etch the parylene insulating film comprising fluorine, oxygen and helium (column 3 lines 34-36, 45-51; column 4 lines 14-31), which includes oxygen. 
Regarding claim 10, Carmody teaches to plasma etch the parylene insulating film comprising fluorine, oxygen and helium, wherein the fluorine gas comprises SF6 (column 3 lines 34-36, 45-51; column 4 lines 14-31). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US20130286567) in view of in view of Cox (US20130251889), Yasuda (US4980196) and Carmody (US5549784) as applied to claims 1, 3 and 9-10 above, and further in view of Gallagher (US4576698).  
Regarding claim 6, Sorenson in view of in view of Cox, Yasuda and Carmody teaches all limitation of this claim, except the chamber is cleaned by etching. However, Gallagher teaches a method of cleaning the disposition chamber using r.f. techniques (column 1 lines 5-10). Gallagher teaches the chemical vapor deposition chamber used to deposit multiple layers (multipurpose deposition chamber) on a substrate includes a cleaning system, where the cleaning is performed by etching the inside surface of the chamber with plasma gas etching (column 1 lines 11-15column 2 lines 32-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to plasma etch cleaning the chamber after the deposition of the layer as suggested by Gallagher in the method for depositing parylene as disclosed by Sorenson in view of in view of Cox, Yasuda and Carmody because Gallagher teaches such plasma etch clean can remove the buildup in the chamber which tend to contaminate the deposited layers (column 1 lines 24-38). 
Regarding claim 8, Sorenson in view of in view of Cox, Yasuda and Carmody  teaches all limitation of this claim, except the chamber is cleaned by plasma etching. However, Gallagher teaches a method of cleaning the disposition chamber using r.f. techniques (column 1 lines 5-10). Gallagher teaches the chemical vapor deposition chamber used to deposit multiple layers (multipurpose deposition chamber) on a substrate includes a cleaning system, where the cleaning is performed by etching the inside surface of the chamber with plasma gas etching (column 1 lines 11-15, column 2 lines 32-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to plasma etch cleaning the chamber after the deposition of the layers as suggested by Gallagher in the method for depositing parylene as disclosed by Sorenson in view of in view of Cox, Yasuda and Carmody because Gallagher teaches such plasma etch clean can remove the buildup in the chamber which tend to contaminate the deposited layers (column 1 lines 24-38).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable by Sorenson (US20130286567) in view of in view of Cox (US20130251889), Yasuda (US4980196) and Gallagher (US4576698)
Regarding claim 21, Sorenson teaches a method of applying a protective coating on a substrates (abstract), wherein the coating is parylene (paragraphs 0046). Sorenson teaches to deposit the parylene coating the substrate in a coating element of an apparatus, wherein the apparatus comprises pretreatment elements and post treatment elements to pretreat and post-treat the substrate and the apparatus is isolated from the external environment (paragraphs 0019, 0043 and 0046). The apparatus reads on the limitations of multipurpose depositing chamber as it is a big space that is isolated from the external environment with the capability of deposition and other treatments. Sorenson teaches to pretreat the substrate before depositing the parylene in the multipurpose deposition chamber by plasma treatment (paragraphs 0035, 0037 and 0041). Sorenson also teaches to post treat the substrate after depositing the parylene in the multipurpose depositing chamber (paragraphs 0019 and 0062). Sorenson teaches the deposition of parylene is performed under vacuum pressure (paragraph 0049). Sorenson further teaches the parylene is delivered to the coating element 114 (part of the multipurpose deposition chamber 100) from a pyrolsis chamber 126 (pyrolizer) through a valving system 128 (paragraphs 0048, 0051-0053, see figure 1). Sorenson teaches the pyrolsis chamber 126 is separate and isolated from the coating element 114 (and the multipurpose deposition chamber 100) except when the valve 134 and 136 are opened (paragraph 0055), thus, Sorenson teach the pyrolizer 126 is external to the coating element 114 but does not explicitly teaches it is external to the multipurpose depositing chamber 100. However, it is well settled that the particular placement of parts (rearrangement of parts) was held to be an obvious matter of design choice (MPEP 2144.04 VI. C.). Particularly, Sorenson teaches the pyrolizer 126 is separated and isolated from the coating element 114 and the multipurpose deposition chamber 100 except through the valve 134 and 136 (paragraph 0055 and figure 1), thus, it would be obvious to one of ordinary skill in the art to place the pyrolizer 126 inside or outside of the multipurpose chamber as long it is connected to the coating element 114 through the valving system 134 and 136. 
Sorenson does not explicitly teach to maintaining pressure and not break vacuum in the multipurpose deposition chamber between he pretreatment and the deposition parylene and maintaining pressure and not breaking vacuum in the multipurpose deposition chamber between the post treatment and the depositing the parylene. However, Cox teaches a method of forming a parylene protective coating on a substrate in a similar multipurpose deposition chamber (abstract, paragraphs 0009, 0012) and disclose the substrate is isolated from the environment external to the coating apparatus while applying a protective coating to one or more substrate to provide vacuum and prevent contamination to the substrate and the coating (paragraph 0029), thus, Cox teaches to the whole apparatus including the pretreatment and posttreatment elements are under vacuum (maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment as suggested by Cox in the method of Sorenson because Cox teaches such method is able to provide vacuum for the deposition process and also prevent continuations for the substrate and the coating (paragraph 0029). 
Sorenson in view of Cox does not explicitly teach the pretreatment is an O2 or an O2/Ar plasma pre-treatment of the substrate. Sorenson teaches a plasma treatment is performed directly on the surface of the substrate (paragraph 0037). However, Yasuda teaches a method of forming a film on the substrate (abstract) and discloses an oxygen or oxygen/argon plasma are performed on the surface of the substrate before a parylene film is formed (column 2 lines 50-60, column 10 lines 20-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to treat the surface of the substrate with an oxygen or oxygen/argon plasma as suggested by Yasuda in the method for depositing parylene as disclosed by Sorenson in view of Cox because Yasuda teaches such plasma enhance the adhesion between the surface of the substrate and the parylene coating (column 2 lines 48-60). 
Sorenson in view of in view of Cox and Yasuda does not explicitly teach the chamber is cleaned by etching. However, Gallagher teaches a method of cleaning the disposition chamber using r.f. techniques (column 1 lines 5-10). Gallagher teaches the chemical vapor deposition chamber used to deposit multiple layers (multipurpose deposition chamber) on a substrate includes a cleaning system, where the cleaning is performed by etching the inside surface of the chamber with plasma gas etching (column 1 lines 11-15column 2 lines 32-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to plasma etch cleaning the chamber after the deposition of the layer as suggested by Gallagher in the method for depositing parylene as disclosed by Sorenson in view of in view of Cox and Yasuda because Gallagher teaches such plasma etch clean can remove the buildup in the chamber which tend to contaminate the deposited layers (column 1 lines 24-38). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable by Sorenson (US20130286567) in view of in view of Cox (US20130251889), Carmody (US5549784) and Gallagher (US4576698). 
Regarding claim 22, Sorenson teaches a method of applying a protective coating on a substrates (abstract), wherein the coating is parylene (paragraphs 0046). Sorenson teaches to deposit the parylene coating the substrate in a coating element of an apparatus, wherein the apparatus comprises pretreatment elements and post treatment elements to pretreat and post-treat the substrate and the apparatus is isolated from the external environment (paragraphs 0019, 0043 and 0046). The apparatus reads on the limitations of multipurpose depositing chamber as it is a big space that is isolated from the external environment with the capability of deposition and other treatments. Sorenson teaches to pretreat the substrate before depositing the parylene in the multipurpose deposition chamber by plasma treatment (paragraphs 0035, 0037 and 0041). Sorenson also teaches to post treat the substrate after depositing the parylene in the multipurpose depositing chamber (paragraphs 0019 and 0062). Sorenson teaches the deposition of parylene is performed under vacuum pressure (paragraph 0049). Sorenson further teaches the parylene is delivered to the coating element 114 (part of the multipurpose deposition chamber 100) from a pyrolsis chamber 126 (pyrolizer) through a valving system 128 (paragraphs 0048, 0051-0053, see figure 1). Sorenson teaches the pyrolsis chamber 126 is separate and isolated from the coating element 114 (and the multipurpose deposition chamber 100) except when the valve 134 and 136 are opened (paragraph 0055), thus, Sorenson teach the pyrolizer 126 is external to the coating element 114 but does not explicitly teaches it is external to the multipurpose depositing chamber 100. However, it is well settled that the particular placement of parts (rearrangement of parts) was held to be an obvious matter of design choice (MPEP 2144.04 VI. C.). Particularly, Sorenson teaches the pyrolizer 126 is separated and isolated from the coating element 114 and the multipurpose deposition chamber 100 except through the valve 134 and 136 (paragraph 0055 and figure 1), thus, it would be obvious to one of ordinary skill in the art to place the pyrolizer 126 inside or outside of the multipurpose chamber as long it is connected to the coating element 114 through the valving system 134 and 136. 
Sorenson does not explicitly teach to maintaining pressure and not break vacuum in the multipurpose deposition chamber between he pretreatment and the deposition parylene and maintaining pressure and not breaking vacuum in the multipurpose deposition chamber between the post treatment and the depositing the parylene. However, Cox teaches a method of forming a parylene protective coating on a substrate in a similar multipurpose deposition chamber (abstract, paragraphs 0009, 0012) and disclose the substrate is isolated from the environment external to the coating apparatus while applying a protective coating to one or more substrate to provide vacuum and prevent contamination to the substrate and the coating (paragraph 0029), thus, Cox teaches to the whole apparatus including the pretreatment and posttreatment elements are under vacuum (maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintaining pressure and not break vacuum between pretreatment, parylene deposition and post-treatment as suggested by Cox in the method of Sorenson because Cox teaches such method is able to provide vacuum for the deposition process and also prevent continuations for the substrate and the coating (paragraph 0029). 
Sorenson in view of Cox does not explicitly teach the post-treatment process is an O2/SF6 plasma post-treatment of the substrate. However, Carmody teaches a method of fabricating integrated circuits by for etching of insulating film, including parylene (abstract, column 1 lines 10-15; column 4 lines 15-20). Carmody teaches to plasma etch the parylene insulating film comprising fluorine, oxygen and helium, wherein the fluorine gas comprises SF6 (column 3 lines 34-36, 45-51; column 4 lines 14-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to further treat the parylene layer an O2/SF6 plasma as suggested by Carmody in the method for depositing parylene as disclosed by Sorenson in view of Cox because Carmody teaches such etching is performed to create contact openings in the insulating layer between the interconnects and the source and drain regions in the integrated circuits substrate (column 1 lines 15-25), which desired by Sorenson (paragraphs 0019 indicates post processing includes removing part of the protective coating from surfaces and features or components that are to remain exposed through or laterally beyond a protective coating), in addition, Carmody teaches the use of such fluorine and oxygen gas chemistry to obtain a more uniform etch, including etching a poly(p-xylylene or parylene layer (column 2 lines 45-48).
Sorenson in view of in view of Cox and Carmody does not explicitly teach the chamber is cleaned by etching. However, Gallagher teaches a method of cleaning the disposition chamber using r.f. techniques (column 1 lines 5-10). Gallagher teaches the chemical vapor deposition chamber used to deposit multiple layers (multipurpose deposition chamber) on a substrate includes a cleaning system, where the cleaning is performed by etching the inside surface of the chamber with plasma gas etching (column 1 lines 11-15column 2 lines 32-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to plasma etch cleaning the chamber after the deposition of the layer as suggested by Gallagher in the method for depositing parylene as disclosed by Sorenson in view of in view of Cox and Carmody because Gallagher teaches such plasma etch clean can remove the buildup in the chamber which tend to contaminate the deposited layers (column 1 lines 24-38). 

Response to Arguments
Applicant's arguments filed on September 26, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Sorenson does not teach the pyrolyzer is external to the multipurpose depositing chamber. 
In response to Applicant’s arguments, please consider the following comments:
As discussed above, Sorenson teaches the pyrolsis chamber 126 is separate and isolated from the coating element 114 (and the multipurpose deposition chamber 100) and connected only through the valve 134 and 136 when they are opened (paragraph 0055), thus, Sorenson teach the pyrolizer 126 is external to the coating element 114 but does not explicitly teaches it is external to the multipurpose depositing chamber 100. However, it is well settled that the particular placement of parts (rearrangement of parts) was held to be an obvious matter of design choice (MPEP 2144.04 VI. C.). Particularly, Sorenson teaches the pyrolizer 126 is separated and isolated from the coating element 114 and the multipurpose deposition chamber 100 except through the valve 134 and 136 (paragraph 0055 and figure 1), thus, it would be obvious to one of ordinary skill in the art to place the pyrolizer 126 inside or outside of the multipurpose chamber as long it is connected to the coating element 114 through the valving system 134 and 136.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717